Citation Nr: 1118964	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-41 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether a July 23, 2004, VA rating decision that denied service connection for tinnitus should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active military service from June 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, wherein the RO granted service connection for tinnitus, effective March 17, 2009, and determined that a July 2004 RO decision that had denied service connection for tinnitus did not contain CUE.  

On October 25, 2010, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is also of record.


FINDINGS OF FACT

1.  By a July 2004 rating decision, the Veteran was denied service connection for tinnitus.  The Veteran did not appeal that decision.

2.  The RO's July 2004 decision did not represent an unreasonable application of then-extant law to the facts that were then known; any error committed by the RO was not outcome determinative.


CONCLUSIONS OF LAW

1.  The July 2004 decision, which denied service connection for tinnitus, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  Clear and unmistakable error was not committed in the July 2004 decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a July 23, 2004, rating decision the RO denied service connection for tinnitus.  The RO found that the evidence did not show a relationship between the Veteran's then-current tinnitus and his military service, or show that tinnitus began during a period of active military service.  By a letter dated July 26, 2004, the Veteran was notified of the RO's decision and informed that if he believed the decision was not correct, he could initiate an appeal to the Board by filing a notice of disagreement within one year from the date of the notice letter.  The Veteran did not initiate an appeal within one year.  Consequently, the RO's July 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

In March 2009, the Veteran moved for revision of the July 2004 RO decision, asserting that that decision contained CUE in that the medical opinion relied upon to deny service connection was inadequate.  Specifically, the Veteran stated that the examiner who conducted a July 2004 VA audiology examination failed to consider an in-service notation of tinnitus and erroneously recorded the Veteran's assertion as to when his tinnitus began.  

One method for establishing an earlier effective date is to show that a prior decision contained CUE.  Section 3.105(a) of title 38, Code of Federal Regulations, provides in pertinent part:  "Previous determinations which are final and binding . . . will be accepted as correct in the absence of [CUE]."  38 C.F.R. § 3.105(a) (2010).  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 5109A (West 2002); Cook v. Principi, 318 F.3d 1334 (Fed.Cir.2002) (en banc).  For CUE to exist either (1) the correct facts in or constructively in the record were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In addition, "the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'"  Id. (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language of Russell, supra ). "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Russell, 3 Vet. App. at 313.  That is because, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In regards to the rating decision issued July 2004, the Veteran contends that at the time of the decision, service connection for tinnitus should have been granted because tinnitus was noted in his STRs.  At the outset, the Board finds that to the extent that the Veteran's allegation of CUE is based upon VA's failure to provide him with an adequate audiology examination in July 2004, because a "breach of the duty to assist cannot form the basis for a claim of CUE," the Veteran's argument in this regard is unavailing.  See Cook, 318 F.3d at 1344-47 (stating that the failure in duty to assist cannot form basis for CUE); Crippen v. Brown, 9 Vet. App. 412, 424 (1996) (holding that failure to assist results in incomplete, rather than incorrect record); 38 C.F.R. § 20.1403(d)(2) (2010).  

As to the Veteran's allegation that the RO's July 2004 denial of service connection was the product of CUE because his STRs documented tinnitus in service, the Board notes that a review of the Veteran's STRs reveals a March 1967 impression of tinnitus recorded during treatment for chronic tonsillitis.  In the July 2004 decision, the RO stated that the Veteran's STRs showed no treatment for, or diagnosis of, tinnitus.  Thus, the Board finds that a question is raised as to whether the correct facts in the record were before the adjudicator at the time of the July 2004 decision.  

Here, however, even if the correct facts in the record were not before the adjudicator at the time of the July 2004 decision, the Board does not find CUE in that decision.  This is so because it is not undebatable that a different result would have ensued had the RO considered the in-service notation of tinnitus.  In other words, the Veteran has failed to demonstrate that the outcome of the July 2004 RO decision would have been manifestly different but for the alleged error.  See Damrel, supra.  

In that regard, the Board notes that the July 2004 VA audiology examination report recorded that the Veteran's tinnitus had begun in 2001 after he developed a cold.  Although the Veteran now asserts that he informed the VA audiologist that his tinnitus had worsened, rather than begun, in 2001, the claims folder also contains the Veteran's application for VA disability compensation in which he sought service connection for tinnitus that he stated began approximately four years before, in 2000.  Thus, by the Veteran's own statement at the time of application, it appears that he had not experienced a continuity of symptomatology since service.  Given the differing evidence of record regarding the onset of the Veteran's tinnitus, the Board does not find it to be undebatable that the RO would have reached a different decision in July 2004 had it explicitly considered the in-service notation of tinnitus.  

Further, to the extent that the Veteran is arguing that the July 2004 decision was the product of CUE because VA Training Letter 09-05, issued in September 2005, states that a medical opinion is not necessary if a veteran's STRs show a complaint of tinnitus and the veteran has current complaints of tinnitus, the Board notes that a finding of CUE must be based on the law as it existed at the time of the decision being collaterally attacked.  Id.

In sum, given the high hurdle apparent in the definition of CUE, that type of error was not committed when the RO failed to award service connection for tinnitus in July 2004 because it is not undebatable that service connection was warranted based on the evidence then of record.  Because CUE was not committed in the July 2004 rating decision, the Veteran's motion to reverse or revise that decision on the basis of CUE must be denied.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Further, with respect to claims based on CUE, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not applicable.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  In Livesay, the Court noted that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of action in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable.  15 Vet. App. at 178-79.


ORDER

Clear and unmistakable error was not committed in a July 2004 rating decision that denied service connection for tinnitus; the appeal of this issue is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


